Citation Nr: 0336356	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-10 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to increased rating for service-connected 
mechanical lower back pain, currently assigned a 20 percent 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from May 1995 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the St. 
Petersburg, Florida, Regional Office (RO) that increased a 
disability evaluation for mechanical lower back pain from 10 
percent disabling to 20 percent disabling.

Appellant was afforded a hearing before the undersigned 
Veterans Law Judge in June 2003; a transcript of that hearing 
has been associated with the claims folder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  This change in the law is generally 
considered to be applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-465, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  The VCAA also 
applies to claims that were under appeal before the Board on 
or after the enactment of the VCAA; see VAOPGCREC 7-2003.  
The Board accordingly applies the VCAA to this claim.

The VCAA requires VA to provide a thorough and 
contemporaneous medical examination under appropriate 
circumstances.  38 U.S.C.A. § 5107(a) (2002); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).  The September 2000 
rating decision relies on a VA medical examination conducted 
in August 2000.  That examination established the presence of 
acquired spinal stenosis, based upon a CT scan available to 
the examiner, but stated a conclusion that appellant's pain 
arises from muscular-type strain; the examiner opined that 
there was no acute disc herniation.  Appellant's disability 
was accordingly rated under Disability Code 5295 (Lumbosacral 
Strain).  In January 2001 appellant underwent a VA-
administered MRI examination that disclosed evidence of disc 
herniation.  

The only back disability for which service connection is 
currently in effect is "mechanical lower back pain."  The 
VA Medical Examination having diagnosed the presence of 
spinal stenosis and disc herniation, it is unclear to what 
extent appellant's back pain is attributable to his service-
connected disability versus a non-service connected 
condition.  Additional VA Medical Examination should be 
conducted for this purpose.  See VAOPGCREC 11-95.

The Board also notes that appellant's letter in May 2002 
asserts a claim for service connection for spinal stenosis.  
This matter appears to be "inextricably intertwined" with 
the issue of increased rating for lower back disability and 
should be handled concurrently.   

Finally, it is noted that rating criteria for back pathology 
have changed as of September 2003.  These new criteria need 
to be applied initially by the RO.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claims for lower back disability have 
been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A 
(2002), 38 C.F.R. § 3.159 (2002), and 
any other legal precedent.  See also 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  If it is indicated that 
there is additional evidence to be 
obtained, the parties responsible 
should undertake to obtain that 
evidence.

2.  RO should arrange appropriate VA 
medical examination(s) to establish the 
nature and severity of appellant's 
service-connected lower back 
disability.  All indicated tests should 
be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided to 
the examiner(s) for review prior to 
examination.  The examiner(s) should 
specifically relate the clinical 
findings to the schedular criteria of 
the diagnostic codes to facilitate an 
accurate evaluation by the RO.  To the 
extent medically feasible, the 
examiner(s) should describe all back 
symptoms and pathology pertaining to 
service-connected back disabilities 
versus any other nonservice-connected 
back disabilities appellant may be 
manifesting.  In the event any 
additional back pathology is shown 
(e.g., spinal stenosis), the 
examiner(s) should opine as to whether 
the newly identified pathology is 
either directly connected to service or 
secondary to a service-connected back 
disability. 

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim for increased rating 
for lower back disability, including 
whether any additional lower back 
pathology is related to service or 
related to a service-connected 
pathology.  This readjudication should 
include consideration of both the old 
and the new rating criteria as 
appropriate.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


